BILLINGS, Chief Judge.
Defendant Gerald Wayne Martin appealed his conviction by a Dallas County jury of operating a motor vehicle while intoxicated [§ 564.440, RSMo 1969], claiming there was not sufficient evidence of the corpus delicti, and that his extrajudicial statement to an officer that he had been driving the vehicle was erroneously admitted by the court. We affirm.
Defendant refers us to Kansas City v. Verstraete, 481 S.W.2d 615 (Mo.App.1972), in support of his appellate contention. We recognize that case is authority for the rule that when the corpus delicti has not been sufficiently proven, an uncorroborated extrajudicial confession of guilt cannot be regarded as evidence tending to show guilt, but conclude it is not applicable in this case.
The defendant's extrajudicial statement came into the case, over objection, in the state’s presentation of its evidence in chief. And, under Verstraete, supra, and cases cited therein, absent other evidence, the corpus delicti would not have been established. However, the defendant supplied the necessary element in his own testimony when he undertook to explain why the vehicle overturned and said: “Well, there was a dog run across the road in front of me and I swerved to miss it and when I did I went off the side of the road and I got in loose gravel, and then when I pulled it back up *506on the road and when I did, I pulled up too hard and it turned over sideways on the highway.”
There was ample evidence of defendant’s intoxication and by his judicial admission, he was driving the vehicle. Submissibility must be determined upon the entire evidence and all the evidence established the corpus delicti. State v. Chester, 445 S.W.2d 393 (Mo.App.1969).
The judgment is affirmed.
All concur.